Citation Nr: 0932066	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  08-22 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1956 to February 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The March 2008 rating decision also granted service 
connection for tinnitus,  assigning a 10 percent disability 
rating, effective October 30, 2007.  This was a complete 
grant of the benefit sought on appeal.  The Veteran has not 
expressed disagreement with the disability rating or 
effective date assigned to this disability.    See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the 
issue is not before the Board at this time.

The Veteran participated in a Travel Board hearing with the 
undersigned in April 2009.  The evidence also reveals that 
the Veteran appeared and testified at a hearing before a 
Decision Review Officer (DRO) in January 2009.  Transcripts 
of both proceedings are associated with the claims file.  

The record also reflects that evidence has been submitted 
directly to the Board, accompanied by a waiver of having this 
evidence initially considered by the agency of original 
jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.


FINDING OF FACT

The Veteran has demonstrated no worse than Level X hearing 
acuity in his left ear and Level II hearing acuity in his 
right ear on VA audiological examinations.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for hearing loss have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in December 2007, prior to the March 2008 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for bilateral hearing loss.  
The RO also explained what information and evidence he must 
submit and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The December 2007 VCAA notification letter also informed the 
Veteran regarding the assignment of disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

During the course of this appeal, the Court held that, at a 
minimum, a 38 U.S.C.A. 
§ 5103(a) notice for an increased rating claim requires that 
the Secretary notify the claimant that, to substantiate such 
a claim: (1) the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

However, the Board notes that the Court drew a distinction 
between the notice requirements for a claim involving an 
initial disability rating and a claim for additional 
(increased) compensation of an already service-connected 
disability and only indicated that the requirements 
referenced above were relevant to claims for increased 
compensation.  As the issue on appeal involves entitlement to 
a higher initial disability rating, the Board finds that no 
discussion of VA's compliance with the notice elements 
outlined in Vazquez is necessary in this case.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, private 
treatment records, and VA treatment records are associated 
with the claims file.  The Veteran has at no time identified 
any additional outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  The 
Veteran was also afforded VA examinations in February 2008 
and February 2009.  The Board finds that these VA examination 
reports of record are adequate to rate the Veteran's service-
connected hearing loss.  In making this determination, the 
Board recognizes that the Veteran reported during his 
February 2008 VA examination that his hearing loss seemed to 
be getting worse as he had more difficulty in groups and 
hearing conversations.  Also, in March 2009, the Veteran's 
private physician, Dr. R.M. stated that the Veteran's hearing 
loss would cause difficulty hearing anyone on the left side, 
difficulty hearing people at a distance of greater than 20 
feet, and more difficulty if there is any background sound 
present.  Dr. R.M. stated that even with hearing aids, 
understanding some voices and background noise will still 
give the Veteran a problem.  However, the Veteran was 
afforded a recent VA examination in February 2009.  This 
examination includes audiometric findings sufficient to rate 
the level of his hearing acuity.  Furthermore, the 
examination report contains discussion of how the disability 
affects the Veteran's daily life with findings that he hears 
quite well with his hearing aids in most situations.  
Consequently, the Board finds that the evidence of record is 
adequate for rating purposes and a remand for an additional 
VA examination is not necessary.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities. The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14 (2008).

When an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).
Service-connected hearing loss is rated under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2008).  Generally, hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  The numeric designation of 
impaired hearing, Levels I through XI, is determined for each 
ear by intersecting the vertical column appropriate for the 
pure tone decibel loss and the horizontal row appropriate to 
the percentage of speech discrimination on Table VI.  See 38 
C.F.R. § 4.85.  Table VII is then used to determine the 
compensation rate by combining the Roman numeral designations 
for hearing impairment in both ears.  See 38 C.F.R. 
§ 4.85.

Table VIA may alternately be used for certain exceptional 
patterns of hearing impairment.  For example, when the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a) (2008).  Additionally, when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIA is to 
be used, whichever results in the higher numeral, and that 
Roman numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. 
§ 4.86(b) (2008).  The resulting levels of hearing impairment 
for each ear will then be applied to Table VII.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech discrimination scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.





Increased Initial Evaluation 

As noted above, the Veteran's service-connected bilateral 
hearing loss is rated as 10 percent disabling.  The Veteran 
contends that his bilateral hearing loss warrants a higher 
disability rating.  

At the time of the February 2008 VA examination, the 
Veteran's right ear pure tone thresholds were 35 decibels 
(dB) at 500 Hertz (Hz), 35 dB at 1000 Hz, 35 dB at 2000 Hz, 
70 dB at 3000 Hz, and 85 dB at 4000 Hz.  The pure tone 
threshold average for the right ear was 56.25 dB with a 
speech discrimination score of 94 percent.  The left ear pure 
tone thresholds were 95 dB at 500 Hz, 100 dB at 1000 Hz, 85 
dB at 2000 Hz, 105+ dB at 3000 Hz, and 105+ at 4000 Hz.  The 
pure tone threshold average for the left ear was 98.75 dB 
with a speech discrimination score of 52 percent.  When the 
average pure tone thresholds are combined with the speech 
discrimination scores of 94 percent for the right ear and 52 
percent for the left ear, the resulting hearing impairments 
from Table VI are Level IX impairment of the left ear and 
Level I impairment of the right ear.  As the Veteran showed 
puretone thresholds of greater than 50 dB in each of the four 
frequencies for the left ear, the Veteran's average puretone 
threshold of 98.75 was applied to Table VIA, which results in 
Level X impairment of the left ear.  As Level X impairment is 
greater than Level IX impairment, Level X will be used to 
determine the disability evaluation.  See 38 C.F.R. § 4.86(a) 
(2008).  When the findings are combined on Table VII, the 
Level X impairment of the left ear and the Level I impairment 
of the right ear results in a 10 percent disability 
evaluation.  

The February 2009 VA examination shows that the Veteran's 
right ear pure tone thresholds were 40 dB at 500 Hz, 45 dB at 
1000 Hz, 40 dB at 2000 Hz, 75 dB at 3000 Hz, and 90 dB at 
4000 Hz.  The pure tone threshold average for the right ear 
was 62.5 dB with a speech discrimination score of 96 percent.  
The left ear pure tone thresholds were 100 dB at 500 Hz, 105+ 
dB at 1000 Hz, 85 dB at 2000 Hz, 105+ at 3000 Hz, and 105+ at 
4000 Hz.  The pure tone threshold average for the left ear 
was 100 dB with a speech discrimination score of 40 percent.  
When the average pure tone thresholds are combined with the 
speech discrimination scores of 96 percent for the right ear 
and 40 percent for the left ear, the resulting hearing 
impairments from Table VI are Level X of the left ear and 
Level II impairment of the right ear.  As the Veteran 
exhibited puretone thresholds of greater than 50 dB in each 
of the four frequencies for the left ear, the Veteran's 
average pure tone threshold of 100 dB for the left ear was 
applied to Table VIA, resulting in a Level X impairment of 
the left ear.  When the findings are combined on Table VII, 
the Level X impairment of the left ear and the Level II 
impairment of the right ear results in a 10 percent 
disability evaluation.  

The Board observes that there are private audiological 
examination reports of record that were conducted in July 
2008, September 2008, and October 2008.  However, the Board 
finds that these private reports are not adequate for rating 
purposes.  The July 2008 and September 2008 reports do show 
pure tone thresholds and speech discrimination scores; 
however, it is not clear as to what test was used to 
determine the speech discrimination scores.  For VA purposes, 
the Maryland CNC Test must be used.  38 C.F.R. § 3.385.  The 
October 2008 private audiological examination report also 
shows that an audiogram was performed and speech recognition 
scores were recorded; however, the audiometric readings 
contained on the graphs were not interpreted.  The Board 
notes that it is precluded from interpreting pure tone 
threshold results in order to determine the severity of the 
Veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (finding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  In addition, it is unclear as to whether 
the Maryland CNC test was used to determine the speech 
discrimination scores in the report.  As such, the July 2008, 
September 2008, and October 2008 examination reports cannot 
be considered for rating purposes.  Thus, the Board has 
placed greater value on the two VA compensation and pension 
examinations that include findings sufficient to rate the 
level of severity of the Veteran's service connected hearing 
loss disability. 

The Board recognizes the Veteran's contentions that his 
hearing loss warrants a higher initial disability rating.  
The Veteran asserted that his private examination reports 
show that he has high percentages of hearing loss in both 
ears.  Further, the record includes a March 2009 letter from 
Dr. R.M. stating that the Veteran's loss in his right ear was 
35 percent and he had an 85 percent loss in his left ear.  
While the Board in no way discounts Dr. R.M's letter and the 
private examination reports, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric results are obtained.  Thus, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann, supra.  In other words, 
the Board is bound by law to apply VA's rating schedule based 
on the Veteran's audiometric results.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

The record contains no evidence showing that the Veteran is 
entitled to a disability rating in excess of 10 percent at 
any point during the course of this appeal; therefore, no 
staged ratings are appropriate.  See Fenderson, supra.

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.         See 38 C.F.R. § 
3.321(b)(1) (2008).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extraschedular consideration.  See Martinak, 21 
Vet. App. at 455.  The Court noted that unlike the rating 
schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely 
exclusively on objective test results to determine whether an 
extraschedular rating is warranted.  Id.

In this regard, the February 2008 and February 2009 VA 
examination reports discuss the functional effects caused by 
the Veteran's service-connected hearing loss.  In the 
February 2008 VA examination report, the Veteran stated that 
his hearing loss seemed to be getting worse and that he had 
difficulty interacting in groups and hearing conversation 
speech.  Similarly, in a March 2009 statement, Dr. R.M. 
stated that the Veteran would have difficulty hearing anyone 
on his left side, difficulty hearing people at a distance of 
greater than 20 feet, and more difficulty if there was 
background sound present.  He stated that even with hearing 
aids, understanding some voices and background noise would 
still give the Veteran a problem.  Despite the foregoing, the 
February 2009 VA examination report notes that the Veteran, 
despite difficulty with hearing in situations involving 
background noise and crowds, heard quite well with his 
hearing aids in most situations.  The Board finds that the 
examination reports and Dr. R.M.'s statement adequately 
address the functional effects caused by the Veteran's 
hearing loss and, as such, the Board may proceed to consider 
whether referral for an extraschedular rating is warranted 
under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The Board has been unable to identify 
an exceptional or unusual disability picture, and neither has 
the Veteran.  The record does not show that the Veteran has 
required frequent hospitalizations for his bilateral hearing 
loss.  Indeed, it does not appear from the record that he has 
been hospitalized at all for that disability.  In addition, 
there is no indication in the record that the Veteran's 
hearing loss currently causes unusual employment impairment.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  Though the Veteran 
uses hearing aids to offset his diminished hearing loss (see 
the VA examination reports), the Board finds that the 
functional effects caused by his hearing disability, which 
undoubtedly exist, do not constitute an exceptional or 
unusual disability picture which warrants consideration of an 
extraschedular rating.  As such, referral for extraschedular 
consideration is not warranted.  See Thun, supra.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  However, the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Thus, the doctrine of 
reasonable doubt is not for application.  Although the Board 
sympathizes with the Veteran's difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  The assigned 10 percent disability rating is 
appropriate in this case.


ORDER

Entitlement to an increased rating in excess of 10 percent 
disabling for a bilateral hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


